Jackson, Chief Justice.
The plaintiff in the court below sued the defendant for services rendered in guarding and otherwise attending to certain convicts turned over to defendant by the state, and recovered; thereupon, on the denial of á new trial, the defendant excepted.
The question made is, whether the Marietta and North Georgia Railroad Company is responsible for the services rendered, under the facts. The facts are that the agent of the company employed the defendant in error to do the work, and he entered upon his duties. Thereafter the company contracted with a firm to hire these convicts, and assume the responsibilities of guarding them, etc. Of this change of masters, the defendant in error had no notice or knowledge. The company insists that it was discharged from all obligation to pay the servant hired by its agent without giving that employé notice. The.employé insists that he had the right to look to the company, because he contracted with its agent, and had no concern with the firm, and took no part in the contract with, that firm, and had no notice of it. It is quite clear that such is the law of the case, and that tlio court below charged the jury correctly, and its finding for the employé against the employer, who employed him, must stand.
It makes no difference that the agent who employed Hilburn became afterwards agent of the firm who took the convicts off the hands of the company. When he contracted with Hilburn, he was the company’s agent, and *382it was bound to pay him until notified of the subsequent contract it had made with the firm. If, after notice or knowledge of the change of masters, he had worked, then the company’s responsibility would have ceased, under its contract, but there is no evidence of such notice or knowledge brought home to bim disclosed in the abstract or the record before us.
Judgment affirmed.